Wilson, Judge:
Appellants herein have formally withdrawn their application for review of the decision in Page & Jones, Inc., and Charles A. Sayous, Inc. v. United States, 53 Cust. Ct. 363, Reap. Dec. 10788, wherein the court found that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was the proper basis for the valuation of certain canned corned beef, exported from Uruguay, and that such export value was the appraised value in each case. Accordingly, the application for review is dismissed.
Judgment will be rendered accordingly.